Mikoll, J.
dissents and votes to deny the application in the following memorandum. Mikoll, J. (dissenting). Although I am cognizant of the mitigating factors referred to by the majority, I believe that too short a period of time has passed since the commission of the serious acts of misconduct by petitioner in the State of North Carolina. The file indicates that, as a result of his actions, petitioner resigned from the North Carolina law firm in January, 1982, moved *559to New York State in August, 1982 and submitted his application for admission in November, 1982, less than one year ago. There has been no proof submitted to demonstrate that petitioner has in fact overcome the gambling problem which he claims led to his misconduct in North Carolina. In my opinion, petitioner should be required to submit such proof and consideration of his application should be deferred until such time as he can establish by his conduct that he possesses the character and fitness required for admission to the Bar of this State. Accordingly, I would deny the instant application.